DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed 10/04/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 10/04/2022 have been fully considered but they are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 13-15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinopec (CN 208337176U) in view of Sherman (US 2021/0310341 A1).
	With respect to Claim 1 Sinopec teaches	A fracturing system, comprising (See Para[0002 (See Para[0002] an electric control device of an electric fracturing pump)):
	an energy storage comprising a battery and a switch (See Para[0010] and Para[0031] a power battery pack; the high-voltage switch cabinet; The battery management system is used for Balance control and management of the charging and discharging parameters of single cells and battery packs, and control and management of the charging speed and energy of the bidirectional converter switch cabinet boosts the voltage; and Para[0021] );
	an electricity supplier (See Para[0008] The fracturing pump can also be used together with the power grid to provide electrical energy for the fracturing pump operation);
	a switch cabinet (See Para[0010] switch cabinet);
	wherein:
	the electricity supplier is connected with the switch cabinet (See Para[0031]);
	the switch cabinet is connected with the plurality of transformers (See Para[0031]);
	
	the energy storage is electrically connected with the DC bus or each of the plurality of inverters; (See Para[0008]);
	the electricity supplier is configured to power the plurality of fracturing apparatuses; (See Para[0008]),and
	the energy storage is electrically connected respectively with the electricity supplier, the energy storage being configured to store electrical energy from the
electricity supplier and power the plurality of fracturing apparatuses. (See Para[0010],[0012] The energy-saving electric fracturing pump electronic control device uses a battery pack for electrical energy storage. When the fracturing pump does not operate at night or during intermittent periods of operation, the electrical energy from the grid is stored through this device.).	However Sinopec is silent to the language of	a plurality of transformers 
	a plurality of rectifiers; and 
	plurality of inverters respectively corresponding to and connected with a plurality of fracturing apparatuses,
	the plurality of transformers are respectively connected with the plurality of rectifiers;
	each of the plurality of rectifiers is connected with one or more of the plurality of
inverters via a DC bus;	Nevertheless Sherman teaches	a plurality of transformers (See Para[0053])
	a plurality of rectifiers; and  (See Para[0053])
	plurality of inverters respectively corresponding to and connected with a plurality of fracturing apparatuses, (See Para[0053])
	the plurality of transformers are respectively connected with the plurality of rectifiers; (See Para[0053])
	each of the plurality of rectifiers is connected with one or more of the plurality of
inverters via a DC bus; (See Para[0053])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec an have a plurality of transformers, rectifiers and inverters such as that of Sherman.	One of ordinary skill would have been motivated to modify Sinopec, because having a plurality would help in proper functioning in case a single item malfunctions.
	With respect to Claim 3 Sinopec teaches	The fracturing system according to claim 1, wherein:	the energy storage is electrically connected with the plurality of fracturing apparatuses (See Para[0002],[0004]);
and
	the plurality of fracturing apparatuses comprise mixing equipment, sand blender, sand conveyor, fracturing equipment, cementing equipment, batch mixing equipment, or drilling equipment (See Para[0002],[0004]). (See Para[0010]).	With respect to Claim 4 Sinopec is silent to the language of 	The fracturing system according to claim 3, 	wherein the plurality of transformers are integrated with the plurality of rectifiers, the plurality of inverters are respectively integrated with the plurality of apparatuses.	Nevertheless Sherman teaches		wherein the plurality of transformers are integrated with the plurality of rectifiers, the plurality of inverters are respectively integrated with the plurality of apparatuses. (See Para[0053])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec an have a plurality of transformers, rectifiers and inverters such as that of Sherman.	One of ordinary skill would have been motivated to modify Sinopec, because having a plurality would help in proper functioning in case a single item malfunctions.	With respect to Claim 5 Sinopec teaches	The fracturing system according to claim 1, 	wherein a charging interface of the energy storage is electrically connected with the plurality of rectifiers. (see Para[0010])	However Sinopec is silent to the language of	plurality of rectifiers	Nevertheless Sherman teaches		plurality of rectifiers (See Para[0053])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec an have a plurality of rectifiers such as that of Sherman.	One of ordinary skill would have been motivated to modify Sinopec, because having a plurality would help in proper functioning in case a single item malfunctions.
	With respect to Claim 6 Sinopec teaches	The fracturing system according to claim 1, 	wherein the electricity supplier, the energy storage and the plurality of fracturing equipment are electrically connected in series (See Para[0022]).	With respect to Claim 7 Sinopec teaches	The fracturing system according to claim 1, wherein:	the electricity supplier comprises at least one of an electricity grid, a diesel generator, a turbine generator, a gas generator, a nuclear reactor generator, photovoltaic electricity generating equipment, a wind power plant, and a fuel cell (See Para[0028]); and
	the energy storage further comprises a battery management module (See Para[0010]).		With respect to Claim 13 Sinopec teaches	The fracturing system according to claim 1, 	further comprising a centralized control in communication connection with the plurality of fracturing apparatuses and the energy storage via a wired and/or a wireless connection, wherein the centralized control is configured to monitor and/or control working parameters of the fracturing equipment and the energy storage (See Para[0010]).	With respect to Claim 14 Sinopec teaches	The fracturing system according to claim 13, 	wherein the centralized control is configured to send out alarm information and/or reduce a power consumption of the plurality of fracturing apparatuses when a voltage, current, and/or frequency of power supply to the plurality of fracturing apparatuses deviate from a predetermined range (See Para[0031]).	With respect to Claim 15 Sinopec teaches	The fracturing system according to claim 13, 	wherein the centralized control is configured to automatically control the energy storage to supply electrical energy to the electricity supplier, the centralized control, and/or the plurality of fracturing apparatuses when power supply from the electricity supplier is cut off (See Para[0031]).	With respect to Claim 17 Sinopec teaches	The fracturing system according to claim 13, 	wherein the centralized control is configured to control the energy storage to: charge a portion of all batteries of the energy storage and supply electrical energy from a different portion of the batteries of the batteries of the energy storage at the same time (See Para[0010]). 	With respect to Claim 20 Sinopec teaches	The fracturing system according to claim 1, 	further comprising a centralized control in communication connection with the electricity supplier and the energy storage and configured to:	control the electricity supplier to supply power to the plurality of fracturing apparatuses alone; 	control the energy storage to supply power to the plurality of fracturing apparatuses alone; or 	control both the electricity supplier and the energy storage to both supply power to the plurality of fracturing apparatuses(See Para[0020]).



Claim(s) 2, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinopec (CN 208337176U) in view of Sherman (US 2021/0310341 A1) and Biellmann (US 2018/0145511 A1).

	With respect to Claim 2 Sinopec is silent to the language of	The fracturing system according to claim 1, 	wherein the electricity supplier comprises a generator set, and the energy storage is configured to supply electrical energy to the generator set.	Nevertheless Biellmann teaches 	wherein the electricity supplier comprises a generator set, and the energy storage is configured to supply electrical energy to the generator set (See Para[0032]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec such as that of Biellmann	One of ordinary skill would have been motivated to modify Sinopec, because having a generator would deliver appropriate power.	With respect to Claim 8 Sinopec is silent to the language of	The fracturing system according to claim 1, 	wherein the energy storage further comprises a charging interface an additional rectifier electrically connected between the charging interface and the battery.	Nevertheless Biellmann teaches	wherein the energy storage further comprises a charging interfacean additional rectifier electrically connected between the charging interface and the battery (See Fig 3 and Para[0080]).
	With respect to Claim 11 Sinopec is silent to the language of	The fracturing system according to claim 1, 	wherein the energy storage further comprises an electric interface and wherein the electric supply interface comprises a DC electric supply interface electrically connected with the battery directly.	Nevertheless Biellmann teaches	wherein the energy storage further comprises an electric interface and wherein the electric supply interface comprises a DC electric supply interface electrically connected with the battery directly. (See Para[0080])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec wherein the electric supply interface comprises a DC electric supply interface electrically connected with the battery directly such as that of Biellmann.	One of ordinary skill would have been motivated to modify Sinopec because having an interface for the functions that Sinopec teaches would provide proper interactions between the parts to function properly and would be no more than predictable use of prior art elements according to their established function.   	With respect to Claim 12 Sinopec teaches	The fracturing system according to claim 1, 	wherein the energy storage comprises a bidirectional converter, and the charging interface and the electric supply interface are respectively electrically connected with the battery via the bidirectional converter (See Para[0010]).	However Sinopec is silent to the language of	a charging interface, and an electric supply interface	Nevertheless Biellmann teaches	a charging interface, and an electric supply interface (See Para[0080])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec and use a charging interface, and an electric supply interface such as that of Biellmann.	One of ordinary skill would have been motivated to modify Sinopec because having an interface for the functions that Sinopec teaches would provide proper interactions between the parts to function properly and would be no more than predictable use of prior art elements according to their established function.   

Claim(s) 9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinopec (CN 208337176U) in view of Sherman (US 2021/0310341 A1) and further in view of Biellmann (US 2018/0145511 A1) and More (US 2013/0184884 A1).

	With respect to Claim 9 Sinopec is silent to the language of	The fracturing system according to claim 1, 	wherein the energy storage further comprises an additional inverter and an electric supply interface, the electric supply interface comprises an AC electric supply interface, and the additional inverter is electrically connected between the battery and the AC electric supply interface.	Nevertheless Biellmann teaches	and an electric supply interface (See Para[0080]).	However Biellmann is silent to the language of	wherein the energy storage further comprises an additional inverter and an electric supply interface, comprises an AC electric supply interface, and the additional inverter is electrically connected between the battery and the AC electric supply interface.	Nevertheless More teaches	wherein the energy storage further comprises an additional inverter, the electric supply interface comprises an AC electric supply interface, and the additional inverter is electrically connected between the battery and the AC electric supply interface ( See Fig 1 Component 109 and 123 and Para[0029] and [0032]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec and have an electric supply interface such as that of Biellman.	One of ordinary skill would have been motivated to modify Sinopec because having such an interface would allow for proper communication between various components.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec wherein the energy storage further comprises an additional inverter, the electric supply interface comprises an AC electric supply interface, and the additional inverter is electrically connected between the battery and the AC electric supply interface such as that of More.	One of ordinary skill would have been motivated to modify Sinopec because such such a rectifier would properly charge the energy storage device.	With respect to Claim 10 Sinopec is silent to the language of	The fracturing system according to claim 1, 	wherein the energy storage further comprises a charging interface, and an electric supply interface, and wherein a DC/DC converter electrically connected between the charging interface and the battery and/or between the battery and the electric supply interface. 	Nevertheless Biellman teaches	a charging interface, and an electric supply interface(See Para[0080])	However Biellman is silent to the language of	 wherein the energy storage further comprises a DC/DC converter electrically connected between the charging interface and the battery and/or between the battery and the electric supply interface.	Nevertheless More teaches	wherein the energy storage further comprises a DC/DC converter electrically connected between the charging interface and the battery and/or between the battery and the electric supply interface. (See Para[0007])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec and have interfaces such as that of Biellman.	One of ordinary skill would have been motivated to modify Sinopec because having such an interface would allow for proper communication between various components.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec wherein the energy storage further comprises a DC/DC converter electrically connected between the charging interface and the battery and/or between the battery and the electric supply interface such as that of More.	One of ordinary skill would have been motivated to modify Sinopec because such a converter would manage the charge and discharge of the battery and thus make sure charging and discharging operates properly. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinopec (CN 208337176U) in view of Sherman (US 2021/0310341 A1), and further in view of More (US 2013/0184884 A1).

	With respect to Claim 16 Sinopec teaches	The fracturing system according to claim 15, 	wherein the centralized control is further configured to send out prompt information including working duration information that is based on (i) a remaining battery of the energy storage and  (See Para[0031])(ii) a working power of the plurality of fracturing apparatuses.	However Sinopec is silent to the language of	wherein the centralized control is further configured to send out prompt information including working duration information that is based on (ii) a working power of the plurality of fracturing apparatuses.	Nevertheless More teaches	wherein the centralized control is further configured to send out prompt information including working duration information that is based on (ii) a working power of the plurality of fracturing apparatuses (See Para[0070] and Fig 10).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec wherein the centralized control is further configured to send out prompt information including working duration information that is based on (ii) a working power of the plurality of fracturing apparatuses such as that of More.	One of ordinary skill would have been motivated to modify Sinopec because such prompt information would allow a worker to know the current status and make any necessary adjustments to improve performance.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinopec (CN 208337176U) in view of Sherman (US 2021/0310341 A1), and further in view of Inaba (US 2015/0349387 A1)	With respect to Claim 18 Sinopec is silent to the language of	The fracturing system according to claim 13, 	wherein the centralized control is configured to cut off an electrical connection for charging the energy storage when a voltage, current, and/or frequency for charging the energy storage deviate from a predetermined range.	Nevertheless Inaba teaches	wherein the centralized control is configured to cut off an electrical connection for charging the energy storage when a voltage, current, and/or frequency for charging the energy storage deviate from a predetermined range. (See Para[0221])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec wherein the centralized control is configured to cut off an electrical connection for charging the energy storage when a voltage, current, and/or frequency for charging the energy storage deviate from a predetermined range such as that of Inaba.	One of ordinary skill would have been motivated to modify Sinopec in order to properly charge within the proper ranges.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinopec (CN 208337176U) in view of Sherman (US 2021/0310341 A1), and further in view of Shampine (US 2021/0108489 A1).
	With respect to Claim 19 Sinopec is silent to the language of	The fracturing system according to claim 1, 	wherein the energy storage is arranged on a carrier.	Nevertheless Shampine teaches	wherein the energy storage is arranged on a carrier (See Para[0003]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sinopec such as wherein the energy storage is arranged on a carrier that of Shampine.	One of ordinary skill would have been motivated to modify Sinopec because such a carrier would allow for delivery to a desired site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863